Citation Nr: 0015167	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
bilateral hearing loss.



FINDINGS OF FACT

1.  Competent medical evidence of a chronic condition 
incurred in or aggravated during service has not been 
presented.  

2.  Competent medical evidence of a nexus between bilateral 
hearing loss and any incident of service, has not been 
presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the National Personnel Records Center (NPRC), 
in response to VA requests, has reported that the veteran's 
records were stored in an area damaged by fire in 1973.  The 
veteran's service personnel records are of record and appear 
to be completely intact.  The veteran's service medical 
records are also of record.  These records are slightly 
burned around the edges, but appear to otherwise intact.  The 
Board realizes in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claim 
was undertaken with this duty in mind. 

Factual Background

Service personnel records reflect military occupational 
specialties of general construction worker and construction 
foreman.  The veteran's records also reflect an assignment 
limitation of external otitis on the right.

Service medical records reflect that upon pre-induction 
examination dated in December 1952, right external otitis 
media was noted.  Whispered voice testing revealed 15/15 
hearing bilaterally, and spoken voice testing revealed 15/15 
hearing bilaterally.  In his December 1952 report of medical 
history, the veteran reported having experienced ear trouble.  
A May 1953 clinical record notes treatment of the ear and 
that the veteran did not hear well.  Treatment with 
medication was also noted.  A September 1953 clinical record 
reflects treatment for infection of the external auditory 
meatus, diffuse, organism unknown.  The veteran was treated 
with Aureomycin ear drops.  A subsequent clinical record 
dated in September 1953 reflects swelling in both external 
auditory canals.  A diagnosis of otitis externa was noted.  
Upon separation examination dated in February 1955, the 
veteran's systems were clinically evaluated as normal.  
Whispered voice testing revealed 15/15 hearing bilaterally.  
In his February 1955 report of medical history, the veteran 
noted ear, nose and throat trouble as well as running ears.  
Running ears in September 1953 were noted.  

A November 1996 statement from a friend of the veteran 
reflects that she had known him for more than twenty-five 
years and when they were younger she never knew him to have a 
hard time hearing.  She also stated that he claimed his 
hearing trouble started during his service.

In a November 1996 statement, a friend of the veteran, L. M., 
reported that he had known the veteran for twenty years and 
he had always been hard of hearing.  It was also noted the 
veteran had always claimed that he lost some of his hearing 
during his military service.  

In a November 1996 statement, veterans service officer stated 
that he had known the veteran for over 30 years.  He stated 
that he had recently seen the veteran and noticed he was hard 
of hearing.  The veteran reported to him that he had lost his 
hearing during military service in Korea.  

A December 1996 statement from the veteran's sister reflects 
that she noticed he was hard of hearing after his discharge 
from military service.  She stated that she and her parents 
would have to get his attention by hand gestures or touching 
him, and they continue to have to speak loudly or get his 
attention.  

In a December 1996 statement, the veteran's mother stated 
that he was hard of hearing and had been since he came back 
from military service.  She also stated that they had tried 
to obtain his records from a private physician, but had been 
unsuccessful.

A December 1996 statement from a coworker of the veteran 
reflects he had known him since 1970 and knew him to be an 
honest person and always hard of hearing.  He stated that the 
veteran could not hear well and had a hard time 
communicating.  

Upon VA audiology examination dated in April 1998, the 
veteran complained of occasional unsteadiness and light-
headedness.  The veteran reported that he had worked as a 
diver during his military service to retrieve and rescue 
downed aircraft.  He also stated that he had some ear 
infections prior to entering military service, but they were 
aggravated by diving and had been ongoing almost constantly 
since that 

time.  Audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
75
80
LEFT
70
105
105
105
105

The veteran also reported constant bilateral tinnitus since 
his tour of duty in Korea, which severely affected his normal 
activities.  Tuning fork examination indicated air conduction 
was greater than bone conduction.  The examiner noted a 
moderate to severe sensorineural hearing loss in the right 
ear and a severe to profound sensorineural hearing loss in 
the left ear.  

Physical examination of the mastoids was negative.  The 
external ears were well formed with no congenital deformity.  
External canals were patent, of normal size and 
configuration, without any stenosis, obstruction, or foreign 
bodies.  Both tympanic membranes were inflamed with some 
moist exudate on both sides with dry, scaly, flaky debris in 
both canals.  Both tympanic membranes were very heavily 
thickened, moderately erythematous, and hyperemic, without 
any perforation, retraction, or localized scars.  The nose 
and throat were negative.  An impression of hearing loss with 
tinnitus secondary to chronic recurring otitis media and 
otitis externa was noted.  

In a March 1999 statement, the veteran's former spouse 
reported that she was married to him from 1953 to 1973.  She 
stated that when the veteran returned from Korea in 1955, he 
had suffered some hearing loss and was discharged from the 
service.  

An August 1999 statement from a service comrade states that 
the veteran was a member of a construction diving team in 
Korea during 1953.  It was also noted that as a member of the 
diving team, the veteran did a considerable amount of diving 
in hazardous waters in the Inchon area both at sea and the 
tidal basin.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
sensorineural hearing loss, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1999), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

The veteran contends that his hearing loss condition was 
aggravated by diving during service.  He has also stated that 
he was treated for an ear condition immediately after 
service, but the medical records have been destroyed.  The 
veteran contends that he has submitted lay statements from 
individuals with knowledge of his treatment and continued 
hearing loss to substantiate his claims.  However, following 
a thorough review of the evidence of record, the Board 
concludes that entitlement to service connection for 
bilateral hearing loss is not warranted.  

The April 1998 VA audiology examination clearly reflects a 
hearing loss disability within the meaning of the applicable 
regulation.  See 38 C.F.R. § 3.385.  Additionally, the 
examiner noted a diagnosis of hearing loss with tinnitus 
secondary to chronic recurring otitis media and otitis 
externa.  However, the record also reflects right external 
otitis media was noted upon pre-induction examination in 
December 1952.  The veteran's hearing was noted as 15/15 
bilaterally upon both whispered voice and spoken voice 
testing.  Although the service medical records reflect 
treatment of the ears on two occasions, in May and September 
1953, the veteran's systems were clinically evaluated as 
normal upon separation examination in February 1955, and 
whispered voice testing was 15/15 bilaterally.  Thus, there 
is no competent medical evidence of hearing loss during 
service or of aggravation of the preexisting ear disability 
during service. 

The Board is cognizant of the veteran's contentions that his 
hearing loss and ear condition have continued since his 
service, as well as the lay statements submitted in support 
of his claim.  However, the record is silent for any 
competent medical evidence of treatment for an ear condition 
or hearing loss since the service medical records dated in 
September 1953, over 40 years ago.  With the exception of the 
lay statements from the veteran's mother, sister, and former 
spouse, the affiants report knowing the veteran for 25 or 30 
years and that he had a hearing problem during that time.  
However, at the time the statements were written, the veteran 
had been out of the service since 1955, or for 41 years.  
Thus, those lay statements do not speak to the veteran's 
hearing ability or an ear condition at the time of, or within 
one year of, his discharge from service.  Additionally, 
although all of the statements describe the veteran as being 
hard of hearing, they do not speak to a chronic ear disorder 
or demonstrate personal knowledge of ongoing medical care for 
a chronic ear problem.  The veteran's contention that he has 
had hearing loss since service is supported solely by his 
contentions and the statements of his mother, sister, and 
former spouse.  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Their 
recollections are relevant with regard to continuity of 
symptomatology, but are outweighed by the lack of medical 
evidence of a nexus between an incident of service and post-
service hearing loss.  38 C.F.R. § 3.303(b). 

Thus, the record is silent for competent medical evidence of 
a chronic condition incurred in or aggravated during service.  
The record is further silent for competent medical evidence 
of a nexus between bilateral hearing loss any incident of 
service.  In the absence of such evidence, the claim is not 
well grounded and must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	
	Member, Board of Veterans' Appeals



 

